


117 S1637 IS: Hizballah Money Laundering Prevention Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1637
IN THE SENATE OF THE UNITED STATES

May 13, 2021
Mrs. Blackburn (for herself, Mr. Cotton, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To impose certain measures with respect to Hizballah-dominated areas in Lebanon and to impose sanctions with respect to senior foreign political figures in Lebanon supporting Hizballah.


1.Short titleThis Act may be cited as the Hizballah Money Laundering Prevention Act of 2021.  2.Measures with respect to Hizballah-dominated areas in Lebanon (a)Determination regarding jurisdictions of Lebanon (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall determine, under section 5318A of title 31, United States Code, whether reasonable grounds exist for concluding that any of the jurisdictions of Lebanon described in paragraph (2) are jurisdictions of primary money laundering concern.
(2)Jurisdictions describedThe jurisdictions of Lebanon described in this paragraph are the following: (A)The Nabatieh Governorate.
(B)The Haret Hreik municipality in the Baabda district in the Dahieh suburbs south of Beirut. (C)The Chiyah municipality in the Baabda district in the western suburbs of Beirut.
(D)The Hadeth Beirut municipality in the Baabda district in the suburbs of Beirut. (E)The Hermel district in the Baalbek-Hermel Governorate.
(F)The Baalbek and Temnin el-Foka municipalities in the Baalbe-Hermel Governorate. (G)The Tyre district in the South Governorate.
(b)Prohibitions or conditions on opening or maintaining certain correspondent or payable-Through accountsIf the Secretary of the Treasury determines under subsection (a) that reasonable grounds exist for concluding that any jurisdiction described in that subsection (a) is a jurisdiction of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), shall impose the special measures described in section 5318A(b)(5) of title 31, United States Code, with respect to the Central Bank of Syria. (c)Report required (1)In generalNot later than 90 days after making a determination under subsection (a) with respect to whether a jurisdiction is a jurisdiction of primary money laundering concern, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes the reasons for the determination.
(2)FormA report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex. (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
(A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
3.Sanctions with respect to senior foreign political figures in Lebanon supporting Hizballah
(a)In generalThe President shall impose the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) with respect to each individual on the list required by subsection (b).  (b)List (1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of individuals who are senior foreign political figures in Lebanon that the President determines—
(A)have knowingly provided material support to or engaged in a significant transaction with Hizballah; or  (B)meet the criteria for the imposition of sanctions under—
(i)the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note); or (ii)the Global Magnitsky Human Rights and Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note). 
(2)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex. (c)Exception to comply with United Nations Headquarters Agreement; EnforcementSubsections (e) and (f) of section 1263 of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) apply with respect to the imposition of sanctions under this section to the same extent as such subsections apply with respect to the imposition of sanctions under such section 1263. 
(d)WaiverThe President may waive the imposition of sanctions under subsection (a) with respect to an individual if the President— (1)determines that such a waiver is in the national interests of the United States; and
(2)submits to the appropriate congressional committees notice of, and a justification for, the waiver. (e)Regulatory AuthorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
(f)Exception relating to importation of goods
(1)In generalThe authorities and requirements to impose sanctions under this section shall not include the authority or requirement to impose sanctions on the importation of goods. (2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
(2)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.  